 1   Paul A. Stewart (SBN 153,467)
     paul.stewart@knobbe.com
 2   Ali S. Razai (SBN 246,922)
 3   ali.razai@knobbe.com
     Nicole R. Townes (SBN 272,342)
 4   nicole.townes@knobbe.com
     Brandon G. Smith (SBN 307,676)
 5   brandon.smith@knobbe.com
 6   KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
 7   Irvine, CA 92614
     Telephone: (949) 760-0404 Facsimile: (949) 760-9502
 8
     Attorneys for Plaintiff
 9   simplehuman, LLC
10
   Victor de Gyarfas (SBN 171950)
11 email: vdegyarfas@foley.com
   Foley & Lardner LLP
12 555 South Flower Street, Suite 3300
13 Los Angeles, CA 90071-2411
   Telephone: 213-972-4500 Facsimile: 213-486-0065
14
   Attorneys for Defendant
15 Michael Shek d/b/a HLS Commercial
16                         IN THE UNITED STATES DISTRICT COURT
17
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18                                OAKLAND DIVISION
19   SIMPLEHUMAN, LLC,                      )   Case No. 20-cv-754-HSG
20   a California limited liability         )
     company,                               )   SECOND STIPULATION AND
21                                          )   [PROPOSED] ORDER TO EXTEND
                      Plaintiff,            )   TIME TO RESPOND TO
22                                              COMPLAINT
                                            )
23           v.                             )
                                            )
24   MICHAEL SHEK D/B/A HLS                 )   Honorable Haywood S. Gilliam, Jr.
     COMMERCIAL, an individual,             )
25                                          )
                      Defendant.            )
26                                          )
27
28
     Second Stipulation to Extend Time to
     Respond to Complaint
 1           Plaintiff SIMPLEHUMAN, LLC and Defendant Michael Shek d/b/a HLS
 2   Commercial hereby file this Second Stipulation extending the deadline to answer or
 3   otherwise respond to the Complaint (Doc. 1) by an additional 14 days to April 9,
 4   2020. Defendant was served with the Complaint on February 4, 2020 and, at this
 5   time, the currrent deadline for Defendant to answer the Complaint is March 26, 2020.
 6   Pursuant to Civil Local Rule 6-1, the parties submit that the change will not alter the
 7   date of any event or any deadline already fixed by Court order
 8
                                            Respectfully submitted,
 9
                                            KNOBBE, MARTENS, OLSON & BEAR, LLP
10
11 Dated: March 23, 2020                    By: /s/ Paul A. Stewart
12                                              Paul A. Stewart
                                                Ali S. Razai
13                                              Nicole R. Townes
14                                              Brandon F. Smith

15                                          Attorneys for Plaintiff
                                            simplehuman, LLC
16
17                                          FOLEY & LARDNER LLP
18
19 Dated: March 23, 2020                    By: /s/ Victor de Gyarfas
20                                              Victor de Gyarfas

21                                          Attorney for Defendant
                                            Michael Shek d/b/a HLS Commercial
22
23 IT IS SO ORDERED, THIS ________ DAY OF __________, 2020.
                            24th             March
24
25                                ____ _____

26                                                HON. HAYWOOD S. GILLIAM, JR.
                                                  UNITED STATES DISTRICT JUDGE
27
28
     Second Stipulation to Extend Time to             -1-               CASE NO. 20-CV-754-HSG
     Respond to Complaint
